Title: To Alexander Hamilton from Gouverneur Morris, 28 June 1791
From: Morris, Gouverneur
To: Hamilton, Alexander



London 28 June 1791.
My dear Sir

I have lately been compelled to take some of your three per Cent Stocks in order to cover Part of a large Debt very disagreably circumstanced and to replace a Portion of heavy Advances have sold it again and am bound in heavy Penalties to have the Transfer immediately made. This Stock consists of the Arrearage of Interest to the last Day of the last Year on $382.878..60 Cts of liquidated Debt standing in the Treasury Books at the Credit of Messrs. Francis Baring, Edmund Boehm and Thomas Henchman of this City; which Arrearage amounts to $68918 .. 15 Cts. I have some Reason to believe that Difficulties have arisen in the Treasury Offices upon this Subject heretofore and that they have objected to seperating the three perCents from the omnium unless the whole were subscribed to the new Loan. But this which is a Kind of compulsory Proceeding will have a very bad Effect on our Credit which is still exposed to many Attacks every one of which is more or less injurious. But as to these Things in general I will not pretend to judge leaving them entirely to you and applying only to my own particular Affair which will prove exceedingly injurious should I be disappointed in the Hope that this Transfer may immediately take Place. The Attorney appointed to transact the Business is Mr. George Fox of Philadelphia and I have requested my friend Mr Morris who will deliver you this Letter to attend to it.
